Name: Commission Regulation (EEC) No 1965/90 of 10 July 1990 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 178/8 Official Journal of the European Communities 11 . 7 . 90 COMMISSION REGULATION (EEC) No 1965/90 of 10 July 1990 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be reimposed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto ; Having regard to Article 1 of Council Regulation (EEC) No 3606/89 of 20 November 1989 establishing ceilings and Community supervision for imports of certain products originating in Yugoslavia (2) ; Whereas the abovementioned Protocol 1 and Article 1 5 of the Cooperation Agreement provide that the products listed in the Annex are imported exempt of customs duty into the Community, subject to the ceiling shown, above which the Customs duties applicable to third countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; Article 1 From 14 July to 31 December 1990, the levying of customs duties applicable to third countries shall be reim ­ posed on imports into the Community of the products listed in the Annex hereto, originating in Yugoslavia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 41 , 14. 2. 1983, p . 2. (2) OJ No L 352, 4. 12 . 1989, p . 1 . 11 . 7. 90 Official Journal of the European Communities No L 178/9 ANNEX Order No CN-code Description of goods Ceiling (tonnes) 01.0160 7304 7304 10 7304 10 10 7304 10 30 7304 10 90 7304 20 7304 20 91 7304 20 99 7304 31 7304 31 91 7304 31 99 7304 39 7304 39 10 7304 39 51 7304 39 59 7304 39 91 7304 39 93 7304 39 99 7304 41 7304 41 90 7304 49 7304 49 10 7304 49 91 7304 49 99 7304 51 7304 51 11 Tubes, pipes and hollow profiles, seamless, of iron (other than cast iron) or steel :  Line pipe of a kind used for oil or gas pipelines :   Of an external diameter not exceeding 168,3 mm   Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm   Of an external diameter exceeding 406,4 mm ;  Casing, rubing and drill pipe, of a kind used in drilling for oil or gas :   Other :    Of an external diameter not exceeding 406,4 mm    Of an external diameter exceeding 406,4 mm  Other, of circular cross-section, of iron or non-alloy steel : -   Cold-drawn or cold-rolled (cold-reduced) :    Other :     Precision tubes     Other   Other :    Unworked, straight and of uniform wall-thickness, for use solely in the manu ­ facture of tubes and pipes with other cross-sections and wall-thicknesses (')    Other :     Other :      Other :       Threaded or threadable tubes (gas pipe) : _____ Plated or coated with zinc        Other       Other, of an external diameter : _______ Not exceeding 168,3 mm        Exceeding 168,3 mm, but not exceeding 406,4 mm        Exceeding 406,4 mm  Other, of circular cross-section, of stainless steel :   Cold-drawn or cold-rolled (cold-reduced) :    Other   Other :    Unworked, straight and of uniform wall-thickness, for use solely in the manu ­ facture of tubes and pipes with other cross-sections and wall-thicknesses (')    Other :     Other :    Of an external diameter not exceeding 406,4 mm      Of an external diameter exceeding 406,4 mm  Other, of circular cross-section, of other alloy steel :   Cold-drawn or cold-rolled (cold-reduced) :    Straight and of uniform wall thickness, of alloy steel containing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less 0,5 % but not more than 2 % of chromium and not more than 0,5 % of molybdenum, of a length :     Not exceeding 4,5 m 14 273 (') Entry under this code is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions (combined nomenclature). No L 178/ 10 Official Journal of the European Communities 11 . 7. 90 Order No CN-code Description of goods Ceiling(tonnes) 7304 51 1901.0160 (cont 'd)     Exceeding 4,5 m    Other :     Other : 7304 51 91 7304 51 99 7304 59 7304 59 10      Precision tubes      Other   Other :    Unworked, straight and of uniform wall-thickness for use solely in the manu ­ facture of tubes and pipes with other cross-sections and wall-thickness (')    Other, straight and of uniform wall-thickness, of alloy steel containing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less than 0,5% but not more than 2 % of chromium and not more than 0,5% of molybdenum, of a length : 7304 59 31 7304 59 39   Not exceeding 4,5 m     Exceeding 4,5 m    Other :     Other : 7304 59 91 7304 59 93 7304 59 99 7304 90 7304 90 99      Of an external diameter not exceeding 168,3 mm      Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm      Of an external diameter exceeding 406,4 mm  Other :   Other /JUi Other tubes and pipes (for example, welded, nveted or similarly closed), having internal and external circular cross-sections, the external diameter of which exceeds 406,4 mm, of iron or steel : 14 273 (cont 'd)7306 Other tubes, pipes and hollow profiles (for example, open seam or welded, riveted or stimilarly closed), of iron or steel :  Line pipe of a kind used for oil or gas pipelines :   Longitudinally welded, of an external diameter of : 7306 10 7306 10 11 7306 10 19 7306 10 90 7306 20 00 7306 30    Not more than 168,3 mm    More than 168,3 mm, but not more than 406,4 mm   Spirally welded  Casing and tubing of a kind used in drilling for oil or gas  Other, welded, of circular cross-section, of iron or non-alley steel : Other :    Precision tubes, with a wall thickness :     N0t exceeding 2 mm     Exceeding 2 rfim 7306 30 21 7306 30 29 7306 30 30 7306 30 51 7306 30 59    Other :     Electrical conduit tubes   Threaded or threadable tubes (gas pipe) :      Plated or coated with zinc      Other   Other, of an external diameter : Not exceeding 168,3 mm : Plated or coated with zinc     Other Exceeding 168,3 mm, but not exceeding 406,4 mm 7306 30 71 7306 30 79 7306 30 90 (') Entry under this code is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions (combined nomenclature). 11 . 7. 90 Official Journal of the European Communities No L 178/ 11 Order No CN-code Description of goods Ceiling (tonnes) 01.0160 (cont'd) 7306 40 7306 40 91 7306 40 99 7306 50 7306 50 91  Other, welded, of circular cross-section, of stainless steel :   Other :    Cold-drawn or cold-rolled (cold-reduced)    Other  Other, welded, of circular cross-section, of other alloy steel :   Other :    Precision tubes 7306 50 99 7306 60 7306 60 31 7306 60 39 7306 60 90 7306 90 00    Other  Other, welded, of non-circular cross-section :   Other :    Of rectangular (including square) cross-section, with a wall thickness :      Not exceeding 2 mm Exceeding 2 mm    Of other sections  Other i 14 273 (cont'd)